Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 is unclear and seems to refer to a comparison to the amount of gas originally present, rather than referring to the weight relative to the amount of the carbon in the treated product.

Claims 6-38, 40, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fabry et al. 7452514, alone or taken with applicants’ admissions as to the scope and content of the prior art and Yurovskaya et al. 8710136.
Fabry teaches, especially in col. 2-5 and fig. 2, making carbon black with hydrogen plasma, optionally with CO.
It is noted that specification paragraphs 53-55 indicate that 4 nozzles is ‘typically less than 5%’ coverage, which means that this embodiment is well known in the art. Increasing the number to 5 (as suggested) to attain the desired coverage and infeed rate is thus obvious.
This does not teach the post-treatment, however Yurovskaya does in col. 10, 11 and 22. This is obvious to remove the materials indicated by Fabry to be present and which could detract from the utility of the carbon. Upward flow is obvious to have efficient contact between the gas and the carbon. Also taught is a heat exchanger (col. 19). For claim 27, CO2 may be present in the system.
 For claim 30, the PAH need not be selected. Claims 37 and 38 are obvious to make the plasma form. Since the process can be the same, so too are the mechanisms of reaction (claims 10, 13, 15 and the like). Claims 11 and 17 are obvious as a matter of scale and economics. Claim 16 is obvious to generate the plasma. Fabry does not teach an embodiment of the claims, however the cumulative teachings thereof render the claims obvious as matters of selection of gases and conditions.
It is noted that specification paragraphs 53-55 indicate that 4 nozzles is ‘typically less than 5%’ coverage, which means that this embodiment is well known in the art. Increasing the number to attain the desired coverage is thus obvious. It is also noted that since carbon black may be purified by heating, vacuum treatment or flooding with inert gas, a ‘degas apparatus’ may be nothing more than a heater, vacuum pump or gas inlet pipe.

Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive.
Given that Yurovskaya can treat plasma-made carbons, no difference is seen in the compounds trapped on/in the carbon nor their location of entrapment. Since purified materials are desired, removing any and all gases and other impurities is obvious. 


/STUART L HENDRICKSON/               Primary Examiner, Art Unit 1736